Case: 11-51087     Document: 00511988454         Page: 1     Date Filed: 09/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 14, 2012
                                     No. 11-51087
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GUSTAVO ERACLIO CORRAL-GARCIA, also known as Erik, also known as El
Siete, also known as Gustavo Eraclio Corral,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-363-3


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Gustavo Eraclio Corral-Garcia
(Corral) has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Corral has filed a response and a supplemental response.
The record is insufficiently developed to allow consideration at this time of
Corral’s claim of ineffective assistance of counsel; such a claim generally “cannot


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51087    Document: 00511988454      Page: 2    Date Filed: 09/14/2012

                                  No. 11-51087

be resolved on direct appeal when the claim has not been raised before the
district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as Corral’s
responses. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Corral’s request for
appointment of new counsel or for leave to file a pro-se appeal brief is DENIED.
See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2